—In an action to recover damages for personal injuries, etc., Scorzari & Scorzari, P. C., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated February 22, 2000, as, after a hearing, fixed the amount of its charging lien of outgoing counsel William A. Scorzari, Jr., in the sum of $2,000.
Ordered that the order is modified, on the law and as a matter of discretion, by (1) deleting the provision thereof fixing the charging lien of outgoing counsel William A. Scorzari, Jr., in the sum of $2,000 and substituting therefor a provision fixing said charging lien in the sum of $10,875, and (2) adding thereto a provision directing the plaintiffs to serve and file an undertaking in the sum of $10,875 in terms that the surety will pay, up to the amount of the undertaking, the sums found to be due and owing by the plaintiffs to outgoing counsel William A. Scorzari, Jr., as an attorney’s fee; as so modified, the order is affirmed insofar as appealed from, with costs to the appellant; and it is further,
Ordered that the time for the plaintiffs to serve and file the undertaking is extended until 30 days after service upon them of a copy of this decision and order, with notice of entry.
The Supreme Court erred in directing the outgoing attorney, *433William A. Scorzari, Jr., to turn over the plaintiffs’ file without directing the plaintiffs to post an appropriate undertaking (see, Manes v Manes, 248 AD2d 515). Moreover, the amount of the charging lien imposed was insufficient to the extent indicated herein to compensate the outgoing attorney who, according to the record, worked on the case for approximately 87 hours over the course of 21h years. Ritter, J. P., S. Miller, Feuerstein and Schmidt, JJ., concur.